Citation Nr: 1325336	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  09-37 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1967 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, denying the claim currently on appeal. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in Buffalo, New York in August 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

In January 2011 and April 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

In the April 2012 remand, the Board referred claims for increased ratings for the Veteran's service-connected disabilities to the Agency of Original Jurisdiction.  The Board noted that the issues were not currently in appellate status.  Nonetheless, the claims for increased ratings were erroneously included in a February 2013 supplemental statement of the case.  The Board reiterates that the issues for increased ratings are not before the Board, as the Board does not have jurisdiction over the issues.  The decision below will discuss only the claim for a TDIU rating.

The RO certified this appeal to the Board in March 2013.  Subsequently, additional medical evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in February 2013.  38 C.F.R. §§ 20.800, 20.1304 (2012).

The Veteran's Virtual VA paperless claims file has been reviewed in preparing this decision, along with his paper claims file. 



FINDING OF FACT

The Veteran's service-connected disabilities are not shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in January 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should the claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His VA treatment records, private treatment records, and Social Security Administration (SSA) disability benefits records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disabilities, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

Here, the RO and AMC provided the Veteran with appropriate and pertinent VA examinations and medical opinions in March 2008, June 2009, February 2011, January 2013, and February 2013.  These examination reports have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and medical opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The recent VA examination reports are thorough and supported by the treatment records.  The examinations are adequate upon which to base a decision.  See again Barr, 21 Vet. App. at 311.  The Board finds that the examination reports provided the necessary information to determine whether a combination of service-connected disabilities prevent the Veteran from engaging in a substantially gainful occupation.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in August 2010.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2012); Procopio v. Shinseki, No. 11-1253, 2012 WL 4882287 at 3 (Vet. App. Oct. 16, 2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issue, in pertinent part, as "entitlement to a total rating, based on individual unemployability."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from the New York State Division of Veterans' Affairs.  Id.  The VLJ and the representative asked the Veteran questions that addressed the element of the claim that was lacking to substantiate the claim for benefits - namely, how the Veteran's service-connected symptoms prevent his substantially gainful employment.  See Board hearing transcript, pages 4-9.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Board hearing transcript, pages 10-11.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  Id.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its January 2011 and April 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included scheduling the Veteran for additional VA examinations, which he had in February 2011, January 2013, and February 2013.  The remands also directed the AMC to obtain the Veteran's recent VA treatment records, which were obtained and associated with his claims file.  Finally, the remands included readjudicating the claim, which was accomplished in the August 2011 and February 2013 Supplemental Statements of the Case (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim, such that the essential fairness of the adjudication is not affected.


II. Analysis

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  For historical purposes, the Veteran submitted his claim of entitlement to a TDIU in January 2008.  This claim was denied by the RO in an April 2008 rating decision.  The Veteran submitted a timely Notice of Disagreement for this decision in January 2009, and subsequently appealed the denial to the Board in September 2009.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The United States Court of Appeals for Veterans Claims (Court) held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.   

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2012). 

Presently, the Veteran is service-connected for post-gastrectomy syndrome (rated as 40 percent disabling); an incisional hernia (rated as 0 percent disabling); an adjustment disorder with mixed anxiety and depression (rated as 50 percent disabling, effective February 2013 and 10 percent from January 2009); and, a painful scar associated with the incisional hernia (rated as 10 percent disabling).  By way of application of the combined ratings table, the Veteran's combined rating is 70 percent.  38 C.F.R. § 4.25 (2012).  The Veteran met the percentage requirements for consideration of a total evaluation under 38 C.F.R. § 4.16(a), effective from February 2013.  The Veteran, however, did not meet the percentage requirements prior to February 2013.

The Board must now consider whether the competent evidence otherwise demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

Initially, the Board notes that, as described at his recent VA examinations, the Veteran is currently unemployed.  He alleges that his service-connected disabilities prevent him from obtaining and following substantially gainful employment.  In his January 2008 TDIU formal application, the Veteran indicated that he last worked in July 2006 as a Budget Technician for the U.S. Department of Defense.  The Veteran previously held this position for twenty years.  The Veteran stated that he was now unable to secure or follow any substantially gainful occupation due to his service-connected post-gastrectomy syndrome.  At his August 2010 Board hearing, the Veteran and his spouse elaborated on the Veteran's difficulties.  The Veteran testified that he is unable to travel, sit, or stand, as he is in constant fear of having to go to the bathroom without a warning.  See Board hearing transcript, page 4.  The Veteran indicated that he uses the bathroom four to six times during the day, and also wakes up at night to use the restroom.  See Board hearing transcript, page 6.  The Veteran testified that he was "forced to retire," meaning that he took an honorable retirement from the U.S. Department of Defense.  See Board hearing transcript, pages 6-7.  The Veteran stated that he retired because, at that time, the doctors told him that he would "never be able to handle with going to the bathroom as much as [he] do."  See Board hearing transcript, page 7.  The Veteran also reported using Depends regularly.  Id.

In January 2008, the Veteran's previous employer submitted a statement, indicating that the Veteran voluntarily retired from the U.S. Department of Defense.  The employer stated that the Veteran previously held the position of Budget Technician until June 2007.  Prior to June 2007, the Veteran had held the position for 10 years and worked 40 hours a week.  The employer did not know if the Veteran had lost any time during the 12 months preceding the last date of his employment due to disability.  

The Board will now address the evidence of record.

In this regard, the Board notes that, in January 2007, the Veteran was found to be disabled by SSA due primarily to his gastrointestinal system disorder and secondary to his hypertension.

Since filing his TDIU claim in January 2008, the Veteran was afforded a VA gastrointestinal examination in March 2008.  It was noted that the Veteran was found to have a nonfunctioning gall bladder filled with stones in April 2006, requiring an operation.  Subsequently, the Veteran developed peritonitis and was septic.  It was noted that during the Veteran's hospitalization, he developed permanent lymphedema of the lower extremities and a very large sacral decubitus ulcer.  This surgery, and the subsequent symptomatology, has not been related to the Veteran's service-connected post-gastrectomy syndrome.  The examiner noted that the Veteran's current symptoms were severe diarrhea anytime he ate, with urgency and loss of bowel control at least three to four times per month.  It was noted that there was no blood or mucus in the stool.  The Veteran reported having some nausea and reflux all day.  The Veteran denied any difficulty with swallowing solids or liquids, and it was noted that the Veteran had gained 30 pounds since May 2005.  The examiner indicated that the Veteran did not have any known hypoglycemic reactions, anemia, or periods of incapacitation.  The examiner diagnosed the Veteran with postgastrectomy syndrome with diarrhea and urgency, gastroesophageal reflux disease (GERD) and status post-cholecystectomy with multiple complications.  An opinion regarding the Veteran's employability was not provided by the VA examiner.

The record also contains a number of private treatment records.  According to a June 2008 record prepared by a private physician with the initials M.D.H., the Veteran reported acid reflux, but denied abdominal pain, appetite change, change in bowel habits, constipation, diarrhea, heartburn, hematochezia, melena, or vomiting.  Another record prepared by this physician and dated in December 2008 notes that the Veteran endorsed symptoms of diarrhea, hematochezia and reflux, but he denied abdominal pain, nausea, and vomiting.

According to a December 2008 VA treatment record, the Veteran was having approximately five bowel movements per day associated with urgency and diarrhea.  He reported that it happened almost immediately upon eating food, and that he had suffered one episode of incontinence in the last month.  The VA Family Nurse Practitioner (FNP) determined that the Veteran's "dumping syndrome" was a result of his service-connected vagotomy and resulted in unemployability because the Veteran would not be able to perform any work due to his urgency with regard to defecating.  

A subsequent VA treatment record from June 2009 notes that the Veteran was not suffering from nausea or vomiting, but that he was having continued trouble with his "dumping syndrome."

The Veteran was afforded an additional VA gastrointestinal examination in June 2009.  The Veteran reported that he had no bowel control and that he was suffering from dumping three to four times per day with cramping, sweating, lightheadedness and nausea.  The Veteran stated that his "dumping syndrome" had gotten so bad that it was interfering with his social functioning and other activities since he could not eat without rushing to a bathroom.  The examiner concluded that the Veteran suffered from daily incapacitation due to his gastrointestinal disorder.  There were no episodes of abdominal colic, nausea, vomiting or abdominal distention.  There was, however, a burning pain that occurred at least daily and lasted for several minutes before eating.  The Veteran also reported having severe diarrhea within 30 minutes to an hour after eating accompanied by feelings of weakness and faint.  He also reported nausea but denied vomiting.  Examination revealed no signs of significant weight loss or malnutrition.  Rectal examination revealed mild excoriation with no erosion or bleeding.  The examiner diagnosed the Veteran with post-gastrectomy syndrome with diarrhea and esophagitis.  It was noted that the Veteran was not employed, and that this disability impacted the Veteran's usual daily activities.

In a December 2009 VA psychiatric treatment note, the Veteran indicated that he had a very active family life and was always on the go with activities and volunteer work.  

A January 2010 VA treatment record also notes that the Veteran had joined a gym and was attending this gym four times per week.  

According to a June 2010 VA medical record, the Veteran felt well with no weight loss or weight gain.  The Veteran also denied abdominal pain, nausea, vomiting or bowel changes.

The record reflects that the Veteran was scheduled for a VA examination in February 2011.  The VA examiner noted that the Veteran believed he was unemployable due to his incontinence of stool, frequency of bowel movements and other issues impacting his mobility and general health.  However, the examiner concluded that these symptoms were not present in 2003, over 20 years after the Veteran's partial gastrectomy and vagotomy, and he offered no opinion as to whether this symptomatology resulted in unemployability.  
In its April 2012 remand, the Board concluded that it was inappropriate for the February 2011 VA examiner to exclude the Veteran's symptomatology of diarrhea and frequent bowel movements from the overall opinion.  In a July 2010 rating decision, the RO granted service connection for an adjustment disorder, based on a VA examiner's opinion that this disability was secondary to the Veteran's "dumping syndrome."  Similarly, in a January 2011 decision, the Board evaluated the Veteran's post-gastrectomy syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7308 (2012), which provides ratings for post-gastrectomy syndrome.  In so doing, the Board conceded that the Veteran suffered from symptomatology, such as diarrhea, as a result of this disorder. 

The above decisions demonstrate that VA has in essence conceded that the Veteran's symptomatology of diarrhea, to include his "dumping syndrome," is in fact related to his service-connected post-gastrectomy syndrome.  In its April 2012 remand, the Board found that it was therefore inappropriate for the February 2011 VA examiner to later suggest that these symptoms were not related to a service-connected disability, as the Veteran is in fact already service-connected for this symptomatology.  Accordingly, the Board remanded the appeal for an addendum VA medical opinion.

In January 2013, the Veteran was afforded a VA hernia examination.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran had no current symptoms from his service-connected incisional hernia.  The examiner then concluded that the Veteran's service-connected hernia does not currently affect his ability to work and has not affected his ability to work for almost 40 years after having the hernia surgery.  

In January 2013, the Veteran was also afforded a VA stomach examination.  Regarding his service-connected post-gastrectomy syndrome, the Veteran described "liquidy" stools with urgency after eating.  He stated that he has diarrhea every time he eats, and urgency with loss of control of his bowels.  The Veteran reported that this occurs every time he eats regardless of the amount of food or the types of food eaten.  The Veteran believed that his situation with stooling was worsening as halfway through eating, he sometimes had to have a bowel movement.  He indicated that bowel issues are annoying and embarrassing in that he has to be near a bathroom after meals.  The Veteran stated that he wears Depends when he goes out to be sure that he is covered in case he has an episode of extreme urgency and is unable to get to the bathroom in time.  The Veteran indicated that in the last few years he has not received as much warning before he has urgency to go.  He stated that he previously worked as a Budget Assistant and retired after twenty-four years at the age of 60.  The Veteran stated that his lymphedema was the main cause in his difficulty working.  Following a physical examination of the Veteran, the examiner found that the Veteran does not have any incapacitating episodes due to his stomach symptoms.  The examiner determined that the Veteran's service-connected post-gastrectomy syndrome was manifested by mild, infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  

Following a review of the claims file, the January 2013 VA stomach examiner concluded that the Veteran's service-connected post-gastrectomy syndrome does not impact his ability to work, and that neither his hernia nor residuals of post-gastrectomy pose a barrier to most work.  The examiner reasoned that the Veteran was ambulatory without assistance, with excellent communication skills and robust appearance.  The examiner noted the Veteran's statements that he has to use the bathroom after every meal so he has to carefully plan mealtime and bathroom use after.  The examiner was also cognizant of the Veteran's statements that he wears Depends, as a safety net, when he is going out.  The examiner indicated that the Veteran could wear Depends while working.  The examiner also found that, in spite of these symptoms, the Veteran could physically work in any position, including his former position as a Budget Analyst.  The Veteran could also work in any sedentary or light physical duty work, per the examiner.  

The examiner further reasoned that, unrelated to the service-connected post-gastrectomy syndrome, but of significance to his health, the Veteran was found to have a non-functioning gallbladder filled with stones in April 2006.  He subsequently underwent a cholecystectomy in July 2006.  Following this surgery, the Veteran developed peritonitis and was seriously ill with sepsis and severe life-threatening complications, to include acute renal failure requiring dialysis, bilateral pneumothoraces, bilateral deep vein thrombosis (DVTs), and atrial fibrillation.  These severe complications caused the Veteran to develop multiple abscesses in the abdomen and diabetes.  The examiner indicated that multiple residuals from this incident continue to this date.  The examiner found that these residuals are not related to the Veteran's previous surgery in the military, where the Veteran had a partial gastrectomy, to include a gastrojejunostomy and vagotomy.  In service, the ostomy was reversed and continuity of the bowel was restored.  Instead, the examiner found that these current residuals are instead related to the Veteran's recent July 2006 gallbladder surgery and its subsequent complications.  The examiner also reasoned that the Veteran is "morbidly obese, with rotund abdominal area."  The Veteran is not currently service-connected for morbid obesity, and this has not been attributed to his service-connected disabilities.  The examiner stated that the Veteran's morbid obesity likely puts significant pressure on his bowels and likely affects his urgency.  The examiner indicated that the Veteran's morbid obesity would make it difficult for him to be as physically flexible as he would need to be to perform any physically labor intensive work.  Finally, the examiner pointed out that the Veteran's residuals of gastrectomy and ventral hernia do not affect his ability to work, as he worked for almost 40 years after having the surgery done.

In summary, the January 2013 VA stomach examiner found that the Veteran's life-threatening peritonitis, sepsis, multi-organ failure, and their residual effects, to include lymphedema, which he suffered during his 2006 cholecystectomy surgery, is the main reason the Veteran is no longer able to work.  The Veteran is not currently service-connected for any of these disabilities.

In February 2013, the Veteran was provided with a VA psychiatric examination.  At the examination, the Veteran presented with recurring symptoms of low self-esteem and recurring episodes of embarrassment and shame due to his "dumping syndrome."  The examiner stated that this occurs particularly in public.  The examiner indicated that the Veteran is prone to episodes of nearly daily verbal irritability.  He is also prone to frequent episodes of worrying and ruminating about his and his wife's medical issues.  

Following a physical examination of the Veteran and a review of the claims file, the February 2013 VA psychiatric examiner determined that the Veteran's service-connected adjustment disorder with mixed anxiety and depression causes him to experience occupational and social impairment with reduced reliability and productivity.  The examiner found that the Veteran's mental health disorder is manifested by difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  In summary, the examiner found that the Veteran's mental health disorder causes "increased and generally moderate" disruptions and compromises in his psychosocial and occupational functioning.  The examiner concluded that the Veteran's service-connected adjustment disorder with mixed anxiety and depression does not result in total and permanent disability.  The examiner reasoned that if the Veteran were a candidate for employment, his current mental health symptoms would likely cause recurring disruptions in terms of his ability to maintain appropriate behavioral and emotional stability in a work setting.  The examiner found that these disruptions would be "ongoing and moderate" in his ability to carry out work-related activities.  In summary, the examiner concluded that the Veteran's service-connected adjustment disorder with mixed anxiety and depression affects his employability with moderate disruptions, but does not prevent his employability.  

In reviewing the evidence thoroughly, the Board finds that the Veteran's service-connected disabilities do not render him unable to obtain or maintain substantially gainful employment.  Here, while there is evidence suggestive of unemployability, there is also evidence suggesting that the Veteran is capable of performing numerous activities.  The claims file currently contains five medical opinions - only one of which is supportive of his TDIU claim.  For the reasons discussed below, the Board finds the negative evidence outweighs the positive on the issue of direct service connection.  

It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Here, the only positive medical opinion of record is the opinion from the VA FNP dated in December 2008.  The FNP found that the Veteran's "dumping syndrome" is a result of his service-connected vagotomy and resulted in unemployability because the Veteran would not be able to perform any work due to his urgency with regard to defecating.  In this regard, the Board notes that the FNP did not review the Veteran's claims file prior to providing his medical opinion.  Additionally, the FNP did not take into consideration the impact of the Veteran's non-service-connected severe residuals from the Veteran's 2006 cholecystectomy and his "morbid obesity" on his employability.  Instead, the December 2008 opinion is based solely on the Veteran's reported history.   The lack of discussion of the 2006 surgery and its residuals is noteworthy as it shows that the Veteran either failed to report the incident or that the doctor failed to consider a significant intervening trauma in his assessment of the effects of the Veteran's service-connected disabilities on his employability.  While the Veteran may be competent to report his history of symptoms, it appears that in this medical opinion, his history was not accurately reflected.  The Board is not persuaded by the December 2008 brief and unsubstantiated medical opinion.  The opinion is not consistent with the activities the Veteran has been found to be able to accomplish.  (See history in various medical reports)  As such, the Board finds the statement to be of low probative value.

In contrast, in February 2011, January 2013, and February 2013, the VA examiners thoroughly reviewed the Veteran's claims file prior to providing their medical opinions.  The examiners accurately and thoroughly characterized the evidence of record and conducted comprehensive examinations of the Veteran in finding that the Veteran was able to work.  The examiners' reports of the Veteran's medical history and their clinical findings are consistent with the entire body of medical evidence of record.  The examiners provided extensive and detailed rationale for their opinions.  The January 2013 VA examiner, in particular, also considered and addressed the Veteran's 2006 cholecystectomy and its residuals, and his "morbid obesity," which are not included in the Veteran's service-connected disabilities, in forming his medical opinion.  There is no basis on which to find that the VA examination reports, particularly the January 2013 and February 2013 reports, are incomplete or insufficient.  The VA examiners' medical opinions are supported by the VA and private treatment records contained in the claims file, which document that the Veteran is able to go to the gym and volunteer, suggesting that he would be capable of employment.  Accordingly, the Board finds the probative value of the VA examination reports is greater than the cursory conclusions of the FNP in the VA outpatient treatment records.  

The VA examiners, following complete interviews with the Veteran and reviews of the claims file, determined that the Veteran's service-connected disabilities interfere with his ability to work, however, they did not prevent him from engaging in a substantially gainful occupation.  They indicated that the Veteran could perform his past position, as well as sedentary positions.  The January 2013 VA examiner found that the Veteran's non-service-connected life-threatening peritonitis, sepsis, multi-organ failure, and their residual effects, to include lymphedema, which he suffered during his 2006 cholecystectomy surgery, prevents his employability.  Again, his non-service-connected disorders and advancing age may not be considered in determining his eligibility for a TDIU.  38 C.F.R.  §§ 3.341(a), 4.19; Van Hoose, 4 Vet. App. at 361.  Moreover, there is no probative evidence that the combination of the Veteran's service-connected disabilities prevent the Veteran from obtaining and engaging in a substantially gainful occupation.  This is supported by the evidence showing the type of symptoms associated with his service-connected disabilities.  It is clear from the record that the Veteran's symptoms do not prevent the Veteran from obtaining and maintaining a substantially gainful occupation, especially when taking into consideration the Veteran's reported activities, as well as the probative medical opinions of record.  In short, the Veteran's service-connected disabilities do not preclude him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences.  

In reaching the above determination, the Board has considered the Veteran's and his spouse's lay statements as to the nature and severity of the Veteran's service-connected symptomatology.  They are both certainly competent to describe the Veteran's current symptoms (see Layno v. Brown, 6 Vet. App. 465, 470 (1994)) and they are credible in their belief that the Veteran is unemployable due to his service-connected disabilities.  The lay evidence, however, is outweighed by the medical evidence.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the severity of the service-connected disabilities prevent the Veteran's employability, this issue falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  The VA examiners, following physical examinations of the Veteran and reviews of his claims file, found, in their expert opinions, that the Veteran is not in fact unemployable on account of his service-connected disabilities.  As discussed above, the Board assigns this medical evidence high probative value, and thus the lay statements are outweighed by this medical evidence.  In light of this, prior to February 2013 application of 38 C.F.R. § 4.16(b) is not warranted and from February 2013 the criteria of 38 C.F.R. § 4.16 (a) have not been met.

Accordingly, the Board finds that the evidence is not in equipoise on the matter of 








      CONTINUE ON THE NEXT PAGE


whether the Veteran is unemployable due to his service-connected disabilities.  The benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).  The TDIU claim is denied.


ORDER

Entitlement to a TDIU is denied.




____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


